t c no united_states tax_court suzanne vance fain a k a suzanne fain-poisson petitioner v commissioner of internal revenue respondent docket no filed date p sought review of respondent’s denial of innocent-spouse relief under sec_6015 triggering respondent’s obligation to notify her husband of his right to intervene her husband died before receiving the notice respondent moved for a continuance to allow notification of any heirs or personal_representatives of his estate held a nonrequesting spouse’s right to intervene survives death and respondent is obliged to try appropriate means to notify any heirs executors or administrators thomas e crowe for petitioner derek w kaczmarek for respondent opinion holmes judge suzanne vance fain filed this case when the commissioner refused to grant her innocent-spouse relief from her unpaid tax_liability for her case was already on a trial calendar when commissioner’s counsel realized that the irs had not notified her husband of his right to intervene that turned out to be impossible--he was dead we are called to plug a small but noticeable gap in the tax law--is a nonrequesting spouse’s right to intervene extinguished by death or does it instead pass to a successor-in-interest background according to the pleadings already filed in this case the fains filed a joint tax_return for it showed that they owed about dollar_figure but neither fain paid the couple later separated and eventually the commissioner began to try to collect the unpaid tax in date suzanne filed a request for innocent- spouse relief under section with the commissioner he denied it in date and suzanne filed a petition seeking review with this court sec_6015 required us to issue rules that provide nonrequesting spouses with adequate notice unless otherwise indicated all section references are to the internal_revenue_code for the year in issue and all rule references are to the tax_court rules_of_practice and procedure and an opportunity to become a party our court’s rule which we promulgated to answer that section’s call--requires the irs to serve notice that a petition has been filed on the other individual filing the joint_return no later than days from the date that the petition itself was served the commissioner overlooked this obligation here until the case was already on a trial calendar then he learned that robert fain had died in discussion the first question we have to answer is whether robert’s right to intervene survives his death there's no clear answer in the code or regulations so we rely on analogy some background principles of law and a nod to reasonableness we start with the language of sec_6015 which gives a nonrequesting spouse the unconditional right to become a party we have already held that this means that he has a right to intervene within the meaning of rule a of the federal rules of civil procedure 123_tc_135 and it is generally the case that a right to intervene passes to a decedent’s estate see eg salt river pima-maricopa indian cmty v united_states ct_cl an estate’s right to intervene in some cases does not of course imply a general_rule that all rights to intervene sur- vive death but franklin observed long ago that nothing in life is certain but death and taxes and the internal_revenue_code makes sure that taxes survive even death sec_6901 h the survival of a decedent’s tax_liability means that as a practical matter his heirs or beneficiaries may be affected by the outcome of an innocent-spouse case the opportunity to intervene is an opportunity to protect those interests because granting innocent-spouse relief will make the estate of the nonrequesting spouse the only source of payment for any unpaid tax the deceased has left behind turning to the code again we find that it also states as a general_rule that any person acting for another person in a fiduciary capacity shall assume the powers rights duties and privileges of that person with respect to taxes sec_6903 and that the word fiduciary includes executors and administrators sec_7701 we have already applied these sections to allow executors and administrators to seek innocent-spouse relief eg 118_tc_106 estate of deceased spouse able to request relief under sec_6015 affd 353_f3d_1181 10th cir and the commissioner himself has ruled likewise revrul_2003_36 2003_1_cb_849 construing the code to allow executors and administrators to intervene to oppose relief seems equally justified we finally note that allowing intervention is reasonable be- cause it likely will increase the probability that we'll reach the right result in any particular case this is why we’ve con- strued the right of a living spouse to intervene not just to op- pose a petition eg 115_tc_118 but also to support it eg van arsdalen t c pincite we note that this is our construction of a statutory right and should not be confused with the issue of whether someone who is jointly liable on a tax debt has constitutional standing to challenge the commissioner’s decision to let another taxpayer off the hook for that debt the ninth circuit--the circuit to which this case would be appealed because suzanne was a nevada resident when she filed her petition--has held that a nonrequesting spouse lacks standing to challenge on appeal our decision to grant innocent-spouse relief precisely because the spouse’s liability would remain the same whether or not relief was granted 432_f3d_972 9th cir affg tcmemo_2003_274 and we are not faced with that issue here the last question is what the commissioner should do when neither he nor the requesting spouse has any idea whether there is an estate and whether it has a personal representative while there may well be circumstances in which the court’s discretion points in another direction in this case we agree with the commissioner that it is appropriate to use an analogy to our long-followed procedure in deficiency cases that procedure as described in 50_tc_30 is to file an order requiring both parties to furnish the tax_court insofar as ascertainable and to the best of their abilities the names and addresses of the heirs at law of the decedent under the law of the jurisdiction wherein the decedent was a resident when his death occurred and for the court to then notify the heirs id we think this is the most reasonable procedure in the absence of a statute or regulation providing differently to enable the parties to search for heirs this case will be continued and an appropriate order will be issued
